Case: 21-11089     Document: 00516343274         Page: 1     Date Filed: 06/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     June 3, 2022
                                  No. 21-11089
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cesar Enrique Saenz-Lara,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:20-CR-100-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Cesar Enrique
   Saenz-Lara has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Saenz-Lara has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11089     Document: 00516343274           Page: 2   Date Filed: 06/03/2022




                                    No. 21-11089


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. It is dispositive that the Government has declined to waive
   the untimeliness of Saenz-Lara’s appeal.        See United States v. Pesina-
   Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2